Citation Nr: 0529120	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of degenerative changes of the thoracolumbar spine 
with muscle strain, rated as 10 percent disabling from 
December 1, 1998 to November 13, 2000, and as 20 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had verified active military service from 
December 1974 to July 1977, and from June 1981 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which, in pertinent part, granted service 
connection for degenerative changes of the thoracolumbar 
spine with muscle strain, and granted a 10 percent evaluation 
effective December 1, 1998.  The veteran disagreed with the 
assigned rating.  In a September 2002 rating decision, the RO 
determined that a 20 percent evaluation was warranted for the 
disability, effective November 14, 2000.

The veteran testified before a Decision Review Officer at the 
RO in January 2003 and before the undersigned Veterans Law 
Judge in September 2005.  Transcripts of both hearings have 
been associated with the claims folder.

The Board notes that, for reasons discussed in the REMAND 
portion of this decision, additional development is necessary 
in this case.  However, such development pertains only to the 
period beginning November 14, 2000.  Therefore, the Board 
will address whether an increased rating is warranted for the 
prior period of this appeal in the decision below.

The issue of entitlement to an increased rating for the 
period from December 1, 1998 to November 13, 2000, is 
addressed in the decision below, while the issue of an 
increased rating for the period from November 14, 2000, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDING OF FACT

For the period from December 1, 1998 to November 13, 2000, 
the veteran's lumbosacral strain was manifested by slight 
limitation of motion and complaints of pain.


CONCLUSION OF LAW

For the period from December 1, 1998 to November 13, 2000, 
the criteria for a rating in excess of 10 percent for a 
thoracolumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim of entitlement to 
service connection was received in March 1999, prior to the 
enactment of the VCAA.

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in November 2002, provided notice to the veteran 
of the evidence necessary to support his claim of entitlement 
to a higher rating for his service-connected back disability.  
Supplemental statements of the case dated in July 2003 and 
November 2003 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in January 2002 and January 2003 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records for the period in 
question have been obtained.  Moreover, the veteran has been 
afforded the opportunity to testify before a Decision Review 
Officer at the RO in January 2003 and before the undersigned 
in September 2005.  Neither the veteran nor his 
representative has identified any additional evidence or 
information pertaining to the period in question which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.
Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected degenerative changes of the 
thoracolumbar spine with muscle strain.  However, the Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Review of the veteran's service medical records indicates 
that he complained of low back pain in November 1984.  He 
reported the onset of right sided back pain after dead 
lifting two days previously.  Intercostal muscle strain was 
assessed.  The veteran complained of right mid back pain with 
deep breathing in December 1986.  The assessment was muscle 
strain.  On separation examination in August 1998 the veteran 
denied recurrent back pain, and no abnormalities of the spine 
were noted.

A VA examination was conducted in June 1999.  The examiner 
noted chronic lumbosacral strain, mostly in the mid lumbar 
region.  The veteran reported that his back problems had 
existed for 10 years.  He indicated that he could jog two 
miles, and that his back complaints were not a significant 
problem.  On physical examination, flexion was to 100 
degrees, extension was to 25 degrees with 1+ pain, right 
lateral extension was to 20 degrees, and left lateral 
extension was to 30 degrees.  X-rays indicated mild anterior 
productive changes of the thoracic spine and mild dorsal 
kyphosis.  The diagnosis was nonradicular mechanical low back 
strain. 

On X-ray examination of the veteran's lumbar spine in April 
2000, mild degenerative changes of the spine and sacroiliac 
joints were assessed.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Effective September 23, 2002, diagnostic criteria for 
evaluating back disorders was revised.  However, because the 
time period being discussed in this decision is prior to that 
date, the regulations in effect prior to that date will be 
considered.

For the period in question, the veteran's back disability is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain. That code 
provides that an evaluation of 10 percent is warranted when 
there is lumbosacral strain with characteristic pain on 
motion.  A higher rating of 20 percent is appropriate where 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in a standing position.

Favorable ankylosis of the dorsal spine will be rated as 20 
percent disabling, and unfavorable ankylosis as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5288.  
Favorable ankylosis of the lumbar spine warrants a 40 percent 
evaluation and unfavorable ankylosis warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

Slight limitation of motion of the dorsal spine is 
noncompensably disabling, and moderate or severe limitation 
of motion of the dorsal spine warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Upon review of the record pertaining to the period from 
December 1, 1998 to November 13, 2000, the Board concludes 
that the currently assigned 10 percent evaluation is 
appropriate.  In this regard, the Board notes that the 
medical evidence pertaining to this period shows no more than 
slight functional disability due to the veteran's service-
connected thoracolumbar spine disability.  The currently 
assigned evaluation contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  The 
evaluation also contemplates slight limitation of motion or 
slight functional impairment.  The evidence establishes that 
during the time frame in question, the overall functional 
impairment was no more than slight.  DeLuca.  In fact, in the 
veteran's November 2000 statement, he asserted that he had 
become worse, a fact recognized by the AOJ.  During the 1999 
examination, the veteran reported that his back was not a 
significant problem.  Furthermore, he was objectively able to 
flex to 100 degrees, extend to 25 degrees, and laterally bend 
to 20 degrees and 30 degrees with pain only on extension.  
The Board concludes that the veteran's actual range of motion 
was no different than his functional restriction and the 
overall impairment was no more than slight.

With regard to other potentially applicable diagnostic codes, 
the Board notes that there is no evidence of ankylosis and 
therefore a higher rating is not available under Diagnostic 
Code 5288 or 5289.  

The Board also notes that the veteran's low back disability 
is not manifested by neuropathy warranting a higher rating 
pursuant to Diagnostic Code 5293 for intervertebral disc 
syndrome.  

Accordingly, the Board finds that for the period in question, 
an evaluation in excess of the currently assigned 10 percent 
is not available.


ORDER

For the period from December 1, 1998 to November 13, 2000, an 
evaluation in excess of 10 percent for thoracolumbar spine 
disability is denied.



REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issue on appeal.    

VA medical records for the period beginning November 14, 2000 
indicate that the veteran had degenerative changes of the 
thoracolumbar spine.  In May 2003 he underwent physical 
therapy, including exercises and the use of a transcutaneous 
electrical nerve stimulation unit.  

A September 2003 outpatient treatment note reflects the 
veteran's report of numbness and tingling in the low back two 
to three times per day.  He also reported he experienced pain 
in his lateral right leg, and that he had numbness from the 
thigh to his foot.  However, the report of a VA examination 
conducted in October 2003 indicates that the veteran denied 
neurological complaints.  This conflict should be resolved 
prior to appellate consideration of the veteran's claim.

With respect to the October 2003 VA examination, the Board 
notes that although the examiner noted that the veteran had 
easy fatigability and some associated weakness with bending, 
stooping, lifting, squatting, he did not comment on whether 
there would be additional functional limitation due to such 
symptoms.  Additionally, although the veteran endorsed flare-
ups, the examiner did not provide an opinion regarding 
whether pain could significantly limit functional ability 
during such flare-ups, or quantify such limitation in terms 
of degrees.  Accordingly, the October 2003 examination is 
insufficient for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The Board therefore concludes that an 
additional examination must be conducted.  

The Board also observes that during the course of the 
veteran's appeal, the regulation pertaining to rating 
intervertebral disc syndrome was revised, effective September 
23, 2002.  See 67 Fed. Reg. 54,345-49 (August 23, 2002).  
Further, effective September 26, 2003, the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, were amended.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  Further adjudication of the veteran's 
claim should include consideration under the new criteria.

In light of these circumstances, the Board has concluded that 
further development is required.



Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and extent of the 
service-connected back disability.  All 
indicated tests and studies are to be 
performed.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability.  The 
examiner should indicate whether there is 
muscle spasm on extreme forward bending, 
loss of lateral spine motion in a 
standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.  

The examiner should specifically indicate 
whether there are neurological 
manifestations associated with the 
veteran's back disability.  All clinical 
manifestations of intervertebral disc 
syndrome should be described.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.    

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

If, upon the completion of the above action, the claim 
remains denied, the case should be returned to the Board 
after completion of the requisite appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


